       Case 1:21-cr-00003-DAD Document 17 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   Case No. 1:21-cr-00003-DAD-BAM
12                     Plaintiff,
13           v.                                   ORDER OF RELEASE
14    CHINO ORLANDO JONES,
15                     Defendant.
16

17         The above named defendant having been sentenced on July 26, 2021 to TIME SERVED.

18         IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH. A
19   judgment and commitment order will follow.
20
     IT IS SO ORDERED.
21

22      Dated:    July 26, 2021
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                  1
